Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 1 of 12 PageID: 190




     Mock Presentation for Recharterment
   • This Powerpoint presentation is to serve as a template for any
     organization wishing to use a projector presentation before the SGA
     Legislature.
   • It is imperative to note that this presentation, like the Mock
     Constitution, should be used merely as a tool for your organization,
     not the actual final product.
   • Feel free to expand off this presentation by providing ONLY
     additional information about your organization.
   • Limit the amount of information to 1 slide per section. As
     wonderful as it is to see a picture of every event, it is not necessary
     for your presentation as you do not want to steer the focus away
     from the purpose of your organization.

                • *Best of luck on your chartering process!*




                                                      Compl. Ex. 9, Page 1 of 12   1
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 2 of 12 PageID: 191




                  [Organization Name]
                       Class: [I‐V]
           Semester Applying for Charter: (Spring 2017)
           Charter Period: (Fall 2017‐Spring 2018)
             Charter Type: [Initial or Renewal]




                                                      Compl. Ex. 9, Page 2 of 12   2
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 3 of 12 PageID: 192




       What is the organization’s purpose?
   • In this space, provide the main purpose of
     your organization




                                                      Compl. Ex. 9, Page 3 of 12   3
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 4 of 12 PageID: 193




    How does the organization differ from
      other organizations on campus?
   • If your organization is similar to another
     organization on campus, explain how you
     differ.
   • If your organization is unique to the campus
     (there is no organization like it), explain how it
     is unique.




                                                      Compl. Ex. 9, Page 4 of 12   4
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 5 of 12 PageID: 194




      **Renewals only** What events has
      the organization put on in the past?
   • Please provide a list of past events in some order
     (chronological, level of success, etc.) and if there are
     any co‐sponsors.
   • [Event 1]
   • [Event 2]
   • [Event 3 Co‐Sponsored by: [Insert all co‐sponsors]]
   • [Event 4]
   • [Event 5]




                                                      Compl. Ex. 9, Page 5 of 12   5
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 6 of 12 PageID: 195




       What events does the organization
         intend to hold in the future?
   • List all events planned for the next charter period
     and provide a rough estimate of cost, expectation,
     etc.
   • (Event 1: $150, educational event, 30‐40 people)
   • (Event 2: $700, entertainment event, 250‐300
     people, 5‐6 co‐sponsors)




                                                      Compl. Ex. 9, Page 6 of 12   6
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 7 of 12 PageID: 196




    How does this organization benefit the
           campus community?
   • As a whole, how does your organization offer
     an experience to the undergraduate students,
     that the campus community would not have
     without your organization?




                                                      Compl. Ex. 9, Page 7 of 12   7
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 8 of 12 PageID: 197




                             Members
   •   E‐Board: 4
   •   Advisors: 1
   •   General Members: 27
   •   Additional Members: 3




                                                      Compl. Ex. 9, Page 8 of 12   8
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 9 of 12 PageID: 198
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 10 of 12 PageID: 199
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 11 of 12 PageID: 200




                        **Renewals Only**
                        Accreditation Report
    • Class: 3
    • Spring 2016: Tier 2 (8 points)
        – 6 Hosted Events (3 Co‐Sponsored)
        – Used 95% of budget
        – End of Semester Report
    • Fall 2016: Tier 3 (10 points)
        –   6 Hosted Events (3 Co‐Sponsored)
        –   Used 95% of budget
        –   End of Semester Report
        –   Full House Point
        –   Student Outreach




                                                     Compl. Ex. 9, Page 11 of 12   11
Case 2:20-cv-00508-BRM-JAD Document 1-9 Filed 01/15/20 Page 12 of 12 PageID: 201




     Why Should your organization receive
                 a charter?
    • This slide should include anything not already
      mentioned as well as a summary of everything
      you just described.
    • Ex. We are a class 2 organization
    • Past Events: 10
    • Planned Events: 13
    • Co‐Sponsors: 19
    • Annual Budget: $3500




                                                     Compl. Ex. 9, Page 12 of 12   12
